                                                            Case 2:18-cv-01403-RFB-EJY Document 142 Filed 07/27/21 Page 1 of 2




                                                           MARTIN I. MELENDREZ, ESQ.
                                                       1
                                                           Nevada Bar No. 7818
                                                       2   BRITANNICA D. COLLINS, ESQ.
                                                           Nevada Bar No. 13324
                                                       3   HAWKINS MELENDREZ, P.C.
                                                           9555 Hillwood Drive, Suite 150
                                                       4
                                                           Las Vegas, Nevada 89134
                                                       5   Phone: (702) 318-8800
                                                           Fax:    (702) 318-8801
                                                       6   mmelendrez@hawkinsmelendrez.com
                                                       7   bcollins@hawkinsmelendrez.com
                                                           Attorneys for Defendant Boulder II De, LLC
                                                       8
                                                                                       UNITED STATES DISTRICT COURT
                                                       9
                                                      10                                       DISTRICT OF NEVADA

                                                      11    SUSAN HOY as Special Administrator of the            Case No.: 2:18-cv-01403-RFB-GWF
Telephone (702) 318-8800 • Facsimile (702) 318-8801




                                                            ESTATE OF A.D.J., a male minor (November 17,
                                                      12    2003 – April 25, 2017), and SUSAN HOY as             STIPULATION AND [PROPOSED]
       HAWKINS MELENDREZ, P.C.
         9555 Hillwood Drive, Suite 150




                                                      13    Guardian Ad Litem of A.B.J., a female minor,         ORDER TO CONTINUE HEARING ON
             Las Vegas, Nevada 89134




                                                            (December 21, 2005), DIJONAY THOMAS,                 PLAINTIFFS’ MOTION TO COMPEL
                                                      14    individually and as heir to A.D.J.,
                                                      15                         Plaintiffs,
                                                      16
                                                            v.
                                                      17
                                                            PAUL D. JONES, individually; CAROLE
                                                      18
                                                            FALCONE, individually and in her official
                                                      19    capacity; PAULA HAMMACK, individually and in
                                                            her official capacity; COUNTY OF CLARK, a
                                                      20    political subdivision of the State of Nevada; DOES
                                                            I-X, individuals; and ROE CORPORATIONS I-X;
                                                      21
                                                            DOE CLARK COUNTY DEPARTMENT OF
                                                      22    FAMILY SERVICES EMPLOYEES XI-XXX;
                                                            individually and in their official capacities;
                                                      23    BOULDER II DE, LLC, a Delaware Limited
                                                      24    Liability Company dba SIEGEL SUITES
                                                            BOULDER 2; THE SIEGEL GROUP NEVADA,
                                                      25    INC., a Domestic Corporation, dba THE SIEGEL
                                                            GROUP; BOULDER II LV HOLDINGS LLC, a
                                                      26    Nevada Limited Liability Company; DOE
                                                      27    EMPLOYEE SIEGEL SUITES I-X,

                                                      28                         Defendants.



                                                                                                          1
                                                            Case 2:18-cv-01403-RFB-EJY Document 142 Filed 07/27/21 Page 2 of 2




                                                       1            IT IS HEREBY STIPULATED by and between Plaintiffs SUSAN HOY as Special
                                                       2   Administrator of the ESTATE OF A.D.J., a male minor, SUSAN HOY as Guardian Ad Litem of
                                                       3   A.B.J., a female minor and DIJONAY THOMAS, as heir to A.D.J. (hereinafter “Plaintiffs”), by and
                                                       4   through their counsel Marjorie Hauf, Esq. of H&P Law and Defendant BOULDER II DE, LLC by
                                                       5   and through their counsel Martin I. Melendrez, Esq., that the in-person hearing on Plaintiffs’ Motion
                                                       6   to Compel currently set for July 29, 2021 at 10:30 a.m. is to be continued to August 16, 2021 at 1:00
                                                       7   p.m.
                                                       8            This continuance is being requested due to counsel being unavailable on the date set by the
                                                       9   Court and is being made in good faith and not for the purposes of delay.
                                                      10
                                                                  DATED this 26th day of July, 2021              DATED this 26th day of July, 2021
                                                      11
Telephone (702) 318-8800 • Facsimile (702) 318-8801




                                                      12          H&P LAW                                        HAWKINS MELENDREZ, P.C.
       HAWKINS MELENDREZ, P.C.
         9555 Hillwood Drive, Suite 150




                                                      13
             Las Vegas, Nevada 89134




                                                                   /s/ Marjorie Hauf
                                                                  ___________________________                      /s/ Martin I. Melendrez
                                                                                                                 ____________________________
                                                                  MARJORIE HAUF, ESQ.                            MARTIN I. MELENDREZ, ESQ.
                                                      14
                                                                  Nevada Bar No. 8111                            Nevada Bar No. 7818
                                                      15          BRE’AHN WILLIAMS, ESQ.                         BRITANNICA D. COLLINS, ESQ.
                                                                  Nevada Bar No. 15672                           Nevada Bar No. 13324
                                                      16          8950 W. Tropicana Ave., Suite 1                9555 Hillwood Drive, Suite 150
                                                      17          Las Vegas, Nevada 89147                        Las Vegas, Nevada 89134
                                                                  Attorneys for Plaintiffs                       Attorneys for Defendant Boulder II De, LLC
                                                      18
                                                      19
                                                                    IT IS HEREBY ORDERED that the Stipulation and Order to Continue Hearing on
                                                      20            Plaintiffs' Motion to Compel is GRANTED.

                                                      21            IT IS FURTHER ORDERED that the in-person hearing on Plaintiffs' Motion to
                                                      22            Compel is continued from July 29, 2021 at 10:30 a.m. to August 16, 2021 at 1:00 p.m.,
                                                                    in Courtroom 3A.
                                                      23
                                                      24   Susan Hoy, et al v. Paul Jones, et al.
                                                           Case No. 2:18-CV-01403-RFB-EJY                        ______________________________________
                                                      25                                                         UNITED STATES MAGISTRATE JUDGE
                                                      26
                                                      27
                                                      28



                                                                                                             2
